Citation Nr: 9927915	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  97-33 785A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for disability due to 
undiagnosed illness manifested by headaches.

2.  Entitlement to service connection for disability due to 
undiagnosed illness manifested by fatigue.

3.  Entitlement to service connection for disability due to 
undiagnosed illness manifested by memory loss.

4.  Entitlement to service connection for disability due to 
undiagnosed illness manifested by shortness of breath.

5.  Entitlement to service connection for disability due to 
undiagnosed illness manifested by joint pains.


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel



INTRODUCTION

The veteran had active military service from May 1972 to May 
1974.  He had subsequent service in the U.S. Army Reserve and 
was ordered to active duty in support of Operation Desert 
Storm from September 1990 to May 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1997 rating decision of the Department of Veterans 
Affairs (VA) Nashville Regional Office (RO).  As set forth on 
the cover page of this Remand, the veteran's claims folder is 
now in the jurisdiction of the Waco RO.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In connection with his current appeal, the veteran requested 
and was scheduled for a personal hearing before a Member of 
the Board at the RO, to be held on February 24, 1999.  
Although he was notified of the time and date of the hearing 
by January 13, 1999 letter, he failed to appear.


By letter received at the RO on March 1, 1999, the veteran 
requested that his hearing be rescheduled.  He explained that 
he worked as a truck driver and was usually away from home 
for four to five weeks at a time.  He stated that the last 
time he was at home in January 1999, he received the letter 
of notification of his February 24, 1999 Board hearing.  As 
such, he indicated that he again went out on the road with 
assurances from his employer that he would be released in 
time to attend the February 24, 1999 hearing.  However, he 
indicated that his employer did not keep his promise and he 
missed the hearing.  He stated that he had just returned home 
that day.

Pursuant to 38 C.F.R. § 20.702(d) (1998), when a claimant 
fails to appear for a scheduled hearing and has not requested 
a postponement, the case will then be processed as though the 
request for a hearing had been withdrawn.  No further request 
for a hearing will be granted in the same appeal unless such 
failure to appear was with good cause and the cause for the 
failure to appear arose under such circumstances that a 
timely request for postponement could not have been submitted 
prior to the scheduled hearing date.  

A motion for a new hearing date following a failure to appear 
must be in writing, must be submitted not more than 15 days 
following the original hearing date; and must set forth the 
reason, or reasons, for the failure to appear at the 
originally scheduled hearing and the reason, or reasons, why 
a timely request for postponement could not have been 
submitted.  Id.  

Given that the veteran's request for a new hearing date was 
received less than one week after the date of the original 
hearing, and in light of the fact that the veteran has 
provided what the Board finds to be good cause for his 
failure to appear at the scheduled hearing, a new hearing is 
warranted.  

In addition, the Board notes that by May 1997 rating 
decision, the RO denied the veteran's claim of service 
connection for a right ear infection.  In December 1997, he 
submitted a VA Form 9 on which he indicated that his right 
ear had not yet recovered.  

The Board finds that the December 1997 VA Form 9 may be 
construed to be a timely Notice of Disagreement with the 
denial of service connection for a right ear infection.  See 
38 C.F.R. § 20.201 (1998).  A Statement of the Case 
addressing this issue has not yet been issued.  As such, 
according to the Court, a remand for this action is 
necessary.  See Manlincon v. West, 12 Vet. App. 238 (1999).

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The veteran should be scheduled, in 
accordance with appropriate procedures, 
for a personal hearing before a travel 
Member of the Board at the RO.  38 
U.S.C.A. § 7107 (West 1991 & Supp. 1999).  
The RO should provide notice of the 
hearing, keeping in mind the 30-day 
advance notice requirement.  38 C.F.R. § 
19.76 (1998).  The RO should also inform 
the veteran of the procedures for 
withdrawal of Board hearing requests, as 
outlined in 38 C.F.R. § 20.703(e) (1998).  
All communication with the veteran 
regarding the scheduling of the hearing 
should be documented in the claims 
folder.

2.  The RO should issue a Statement of 
the Case to the veteran addressing the 
issue of service connection for a right 
ear infection.  The Statement of the Case 
should include all relevant law and 
regulations pertaining to the claim.  The 
veteran must be advised of the time limit 
in which he may file a substantive 
appeal.  38 C.F.R. § 20.302(b).  

The case should then be returned to the Board for further 
appellate consideration, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


